By Judge Carleton Penn
Upon consideration of the arguments and the authorities cited, the Court is of the opinion that the Defendant must be required to suffer his full revocation period of one year.
While an Opinion of the Attorney General of Virginia is not case authority, I conclude that the Opinion of March 25, 1991, on page 102 of the 1991 Report of the Attorney General discussing the pertinent statutes here involved is persuasive, wherein he states:
It is my opinion, therefore, that subsections C and F of § 18.2-271.1, when read together, demonstrate a legislative intent that an individual who fails successfully to complete VASAP shall have his license revoked by the Commissioner of DMV pursuant either to § 46.2-389 or to § 46.2-391(A), whichever applies, so that the person will be required to suffer a full revocation period “as if no [VASAP] had been entered.” Section 18.2-271.1(C).
Any license in the possession of the Defendant shall be surrendered to the Clerk for transmittal to the Commissioner, and, further, a copy of the Order requiring the license suspension pursuant hereto shall also be transmitted to the Commissioner.